 




EXHIBIT 10.A
VIAD CORP
EXECUTIVE SEVERANCE PLAN (TIER I)
AMENDED AND RESTATED
AS OF NOVEMBER 30, 2006
     1. PURPOSE: To provide management continuity by inducing selected
Executives to remain in the employ of Viad Corp (the “Corporation”) or one of
its subsidiaries pending a possible Change of Control of the Corporation.
     2. OBJECTIVES: To ensure in the event of a possible Change of Control of
the Corporation, in addition to the Executive’s regular duties, that he may be
available to be called upon to assist in the objective assessment of such
situations, to advise management and the Board of Directors (the “Board”) of the
Corporation as to whether such proposals would be in the best interests of the
Corporation, its, subsidiaries and its shareholders and to take such other
actions as management or the Board might determine reasonably appropriate and in
the best interests of the Corporation and its shareholders.
     3. PARTICIPATION: Participation in this Executive Severance Plan (Tier I)
(this “Plan”) will be limited to selected Executives (each referred to herein as
“Executive”) whose importance to the Corporation during such periods is deemed
to warrant good and valuable special consideration by the Chief Executive
Officer of the Corporation. Each such Executive’s participation shall be
evidenced by a certificate (“Certificate”) issued by the Corporation, each of
which is incorporated herein by reference as if set forth in its entirety. In
the event an Executive shall become ineligible hereunder, his Certificate shall
be surrendered promptly to the Corporation.
     4. DEFINITION OF CHANGE OF CONTROL: For purposes of this Plan, a “Change of
Control” shall mean any of the following events:
          (a) An acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either: (1) the then outstanding shares of
Common Stock of the Corporation (the “Outstanding Corporation Common Stock”) or
(2) the combined voting power of the then Outstanding Voting Securities of the
Corporation entitled to vote generally in the election of Directors (the
“Outstanding Corporation Voting Securities”); excluding, however the following:
(A) any acquisition directly

 



--------------------------------------------------------------------------------



 




from the Corporation or any entity controlled by the Corporation other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Corporation or
any entity controlled by the Corporation, (B) any acquisition by the
Corporation, or any entity controlled by the Corporation, (C) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any entity controlled by the Corporation or (D) any acquisition
pursuant to a transaction which complies with clauses (1), (2) and (3) of
Section 4(c); or
          (b) A change in the composition of the Board such that the individuals
who, as of the effective date of the Plan, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this Section 4(b) that any individual, who becomes a member of the Board
subsequent to the effective date of the Plan, whose election, or nomination for
election by the Corporation’s shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board, (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board, or
          (c) Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the
Corporation (a “Corporate Transaction”) excluding, however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Corporate Transaction (the “Prior Shareholders”)
beneficially own, directly or indirectly, more than 60% of, respectively, the
outstanding shares of Common Stock and the combined voting power of the then
Outstanding Voting Securities entitled to vote generally in the election of
Directors, as the case may be, of the Corporation or other entity resulting from
such Corporate Transaction (including, without limitation, a corporation or
other entity which as a result of such transaction owns the Corporation or all
or

2



--------------------------------------------------------------------------------



 



substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(2) no Person (other than the Corporation or any entity controlled by the
Corporation, any employee benefit plan (or related trust) of the Corporation or
any entity controlled by the Corporation or such corporation or other entity
resulting from such Corporate Transaction) will beneficially owns, directly or
indirectly, 20% or more of, respectively, the outstanding shares of Common Stock
of the Corporation or other entity resulting from such Corporate Transaction or
the combined voting power of the Outstanding Voting Securities of such
Corporation or other entity entitled to vote generally in the election of
Directors except to the extent that such ownership existed prior to the
Corporate Transaction and (3) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the Board of
Directors of the Corporation resulting from such Corporate Transaction; and
further excluding any disposition of all or substantially all of the assets of
the Corporation pursuant to a spin-off, split-up or similar transaction (a
“Spin-off”) if, immediately following the Spin-off, the Prior Shareholders
beneficially own, directly or indirectly, more than 80% of the outstanding
shares of Common Stock and the combined voting power of the then Outstanding
Voting Securities entitled to vote generally in the election of directors of
both entities resulting from such transaction, in substantially the same
proportions as their ownership, immediately prior to such transaction, of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities; provided, that if another Corporate Transaction involving the
Corporation occurs in connection with or following a Spin-off, such Corporate
Transaction shall be analyzed separately for purposes of determining whether a
Change of Control has occurred;
          (d) The approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
     5. DEFINITIONS:
          (a) For purposes of this Plan, “Cause” with respect to an Executive
shall mean:
                    (i) The willful and continued failure of the Executive to
perform substantially the Executive’s duties with the Corporation or one of its
affiliates (other than any such failure resulting from incapacity

3



--------------------------------------------------------------------------------



 




due to physical or mental illness), after a written demand for substantial
performance improvement is delivered to the Executive by the Board or the Chief
Executive Officer of the Corporation which specifically identifies the manner in
which the Board or Chief Executive Officer believes that the Executive has not
substantially performed the Executive’s duties, or
                    (ii) The willful engaging by the Executive in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Corporation. For purposes of this Section 5(a), no act or failure to act, on
the part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Corporation. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Corporation or based upon the
advice of counsel for the Corporation shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Corporation. The cessation of employment of the Executive shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board (excluding the
Executive, if he is a member of the Board) at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to the Executive and
the Executive is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good-faith opinion of the Board, the Executive
is guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.
          (b) For purposes of this Plan, “Good Reason” with respect to an
Executive shall mean:
                     (i) The assignment to the Executive of any duties
inconsistent in any respect with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities immediately prior to the Change of Control, or any other action
by the Corporation or any of its subsidiaries which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Corporation or the applicable subsidiary promptly after
receipt of notice thereof given by the Executive;

4



--------------------------------------------------------------------------------



 



                     (ii) Any reduction of the Executive’s base salary, annual
bonus, incentive opportunities, retirement benefits, welfare or fringe benefits
below the highest level enjoyed by the Executive during the 120-day period prior
to the Change of Control;
                     (iii) The Corporation’s or one of its subsidiaries
requiring the Executive to be based at any office or location other than that at
which he was based immediately prior to the Change of Control or the
Corporation’s or one of its subsidiaries requiring the Executive to travel to a
substantially greater extent than required immediately prior to the Change of
Control;
                     (iv) Any purported termination by the Corporation or one of
its subsidiaries of the Executive’s employment otherwise than as expressly
permitted by this Plan; or
                     (v) Any failure by the Corporation to comply with and
satisfy Section 11(c) of this Plan.
          For purposes of this Plan, any good-faith determination of “Good
Reason” made by an Executive shall be conclusive with respect to that Executive.
          (c) For purposes of this Plan, “Window Period” means the 30-day period
following the first anniversary of the Change of Control.
     6. ELIGIBILITY FOR BENEFITS: Benefits as described in Section 7 shall be
provided in the event the Executive’s employment with the Corporation or any of
its subsidiaries is terminated:
          (a) Involuntarily by the Corporation or the applicable subsidiaries
without Cause (a “Without Cause Termination”); or
(b) By the Executive for Good Reason (a “Good Reason Termination”) or
          (c) By the Executive’s own election for any reason during the Window
Period; provided, in the case of a Without Cause Termination or a Good Reason
Termination, that such termination occurs within thirty-six months after a
Change of Control; and provided, further, that in no event shall a termination
as a consequence of an Executive’s death, disability, or Retirement (as defined
in the next sentence) entitle the Executive to benefits under this Plan.
“Retirement” shall mean the Executive’s voluntary retirement at or after his
normal retirement date under the Corporation’s or a subsidiary’s retirement plan
or, if the Executive does not participate in any such plan that provides for a
normal retirement date, at or after age 65.

5



--------------------------------------------------------------------------------



 



     7. BENEFIT ENTITLEMENTS:
          (a) Lump Sum Payment: On or before the Executive’s last day of
employment with the Corporation or any of its subsidiaries, the Corporation or
the applicable subsidiary will pay to the Executive as compensation for services
rendered a lump sum cash amount (subject to any applicable payroll or other
taxes required to be withheld) equal to the sum of (i) Executive’s highest
annual salary fixed during the period Executive was an employee of the
Corporation or any of its subsidiaries, plus (ii) the target bonus under the
Corporation’s Management Incentive Plan for the fiscal year in which the Change
of Control occurs, multiplied by:
                     (i) Three times a fraction, the numerator of which is 36
minus the number of full months from the date of the Change of Control through
the last day of the Executive’s employment, and the denominator of which is 36,
in the case of a Without Cause Termination or a Good Reason Termination, or
                     (ii) Two if the termination is voluntary during the Window
Period.
          (b) Employee Plans: The Executive’s participation in life, accident,
health, compensation deferral, automobile, club membership, and financial
counseling plans of the Corporation, or the applicable subsidiary, if any,
provided to the Executive immediately prior to the Change of Control or his
termination, shall be continued, or equivalent benefits provided, by the
Corporation or the applicable subsidiary at no direct cost or tax cost to the
Executive in excess of the costs that would be imposed on the Executive, if he
remained an employee, for a period (the “Severance Period”) of:
                     (i) Three years times a fraction, the numerator of which is
36 minus the number of full months from the date of the Change of Control
through the last day of the Executive’s employment, and the denominator of which
is 36, in the case of a Without Cause Termination or a Good Reason Termination,
or
                     (ii) Two years if the termination is voluntary during the
Window Period, in each case from the date of termination (or until his death or
normal retirement date, whichever is sooner). The Executive’s participation in
any applicable qualified or nonqualified retirement and/or pension plans and any
deferred compensation or bonus plan of the Corporation or any of its
subsidiaries, if any, shall continue only through the last day of employment.
Any terminating distributions and/or vested rights under such plans shall be
governed by the terms of the respective plans. For purposes of determining the
eligibility of the Executive for any post-

6



--------------------------------------------------------------------------------



 




retirement life and health benefits, the Executive shall be treated as having
attained an additional three years of age and service credit (in the case of a
Without Cause Termination or a Good Reason Termination) or two years of age and
service credit (if the termination is voluntary during the Window Period), in
each case as of the last day of the Executive’s employment.
          (c) Special Retirement Benefits: If the Executive is, immediately
prior to his termination of employment, an active participant accruing benefits
under any qualified and/or nonqualified defined benefit retirement plans
(collectively, the “Retirement Plans”), then the Executive or his beneficiaries
shall be paid Special Retirement Benefits as and when the Executive or such
beneficiaries become entitled to receive benefits under the Retirement Plans (as
defined below), equal to the excess of (i) the retirement benefits that would be
payable to the Executive or his beneficiaries under the Retirement Plans if the
Executive’s employment had continued during the Severance Period, all of his
accrued benefits under the Retirement Plans (including those attributable to the
Severance Period) were fully vested, and his final average compensation is equal
to the Deemed Final Average Compensation, as defined below, over (ii) the total
qualified and unqualified benefits actually payable to the Executive or his
beneficiaries under the Retirement Plan. The “Deemed Final Average Compensation”
means the Executive’s final average compensation computed in accordance with the
Retirement Plans, except that the amount specified in Section 7(a) shall be
considered as having been paid to the Executive as “compensation” in equal
monthly installments during the Severance Period. All Special Retirement
Benefits shall be unfunded and payable solely from the general assets of the
Corporation or its appropriate subsidiary, and are not intended to meet the
qualification requirements of Section 401 of the Internal Revenue Code. The
amount of the Special Retirement Benefits shall be determined using actuarial
assumptions no less favorable to the Executive than those used in the qualified
Retirement Plan immediately prior to the Change of Control.
          (d) Outplacement: The Executive shall be provided with outplacement
benefits in accordance with those offered to Executives immediately prior to the
Change of Control.
          (e) Minimum Benefit Entitlement: Notwithstanding anything to the
contrary in this Section 7, and except as provided in Section 8(a), in no event
shall an Executive’s severance benefits under this

7



--------------------------------------------------------------------------------



 




Plan be less than the benefits (if any) such Executive would have received in
accordance with the severance policy of the Corporation or applicable subsidiary
in effect immediately prior to the Change of Control.
     8. TAXES: (a) Anything in this Plan to the contrary notwithstanding, and
except as set forth below, in the event it shall be determined that any of an
Executive’s Payment(s) would be subject to the Excise Tax, then the Executive
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by the Executive of all taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon such Executive’s Payments. Notwithstanding
the foregoing provisions of this Section 8(a), if it shall be determined that
the Executive is entitled to the Gross-Up Payment, but that the Parachute Value
of all Payments does not exceed 110% of the Executive’s Safe Harbor Amount, then
no Gross-Up Payment shall be made to the Executive and the amounts payable under
this Plan shall be reduced so that the Parachute Value of all of such
Executive’s Payments, in the aggregate, equals the Executive’s Safe Harbor
Amount. The reduction of the amounts payable hereunder, if applicable, shall be
made by first reducing the Executive’s Payments under Section 7(a), unless an
alternative method of reduction is elected by the Executive, and in any event
shall be made in such a manner as to maximize the Value of all Payments actually
made to the Executive. For purposes of reducing the Payments to the Safe Harbor
Amount, only amounts payable under this Plan (and no other Payments) shall be
reduced. If the reduction of the amounts payable under this Plan would not
result in a reduction of the Parachute Value of all Payments to the Executive’s
Safe Harbor Amount, no amounts payable to such Executive under this Plan shall
be reduced pursuant to this Section 8(a) and the Gross-Up Payment shall be made
to the Executive. The Corporation’s obligation to make Gross-Up Payments under
this Section 8 shall not be conditioned upon the Executive’s termination of
employment.
          (b) Determination By Accountant. Subject to the provisions of
Section 8(c)ii, all determinations required to be made under this Section 8,
including whether and when a Gross-Up Payment to any Executive is required, the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by the Corporation’s auditor or another
nationally recognized accounting firm appointed by the Corporation (the
“Accounting Firm”). In the event that the Accounting Firm is serving as

8



--------------------------------------------------------------------------------



 




accountant or auditor for the individual, entity or group effecting the Change
of Control, the Executive may appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). The Accounting Firm shall
provide detailed supporting calculations both to the Corporation and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment or such earlier time as is requested by the
Corporation. All fees and expenses of the Accounting Firm shall be borne solely
by the Corporation. Any Gross-Up Payment, as determined pursuant to this
Section 8, shall be paid by the Corporation to the applicable Executive within
five days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Corporation and
the applicable Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder it is possible that Gross-Up Payments that will not
have been made by the Corporation should have been made (the “Underpayment”),
consistent with the calculations required to be made hereunder. In the event the
Corporation exhausts its remedies pursuant to Section 8(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Corporation to or for the benefit of
the Executive.
          (c) Notification Required. The Executive shall notify the Corporation
in writing of any claim by the Internal Revenue Service that, if successful,
would require the payment by the Corporation of the Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than 10 business
days after the Executive is informed in writing of such claim. The Executive
shall apprise the Corporation of the nature of such claim and the date on which
such claim is requested to be paid. The Executive shall not pay such claim prior
to the expiration of the 30-day period following the date on which the Executive
gives such notice to the Corporation (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Corporation
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall:
                     (i) Give the Corporation any information reasonably
requested by the Corporation relating to such claim,

9



--------------------------------------------------------------------------------



 



                     (ii) Take such action in connection with contesting such
claim as the Corporation shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Corporation,
                     (iii) Cooperate with the Corporation in good faith in order
to effectively contest such claim, and
                     (iv) Permit the Corporation to participate in any
proceedings relating to such claim; provided, however, that the Corporation
shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold the Executive harmless, on an after-tax basis, for any Excise
Tax or income tax, (including interest and penalties) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 8(c)ii, the Corporation shall control all
proceedings taken in connection with such contest and, at its sole discretion,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the applicable taxing authority in respect of such claim
and may, at its sole discretion, either direct the Executive to pay the tax
claimed and sue for a refund, or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Corporation shall determine; provided, however, that if
the Corporation directs the Executive to pay such claim and sue for a refund,
the Corporation shall pay the amount of such payment to the Executive, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, (including interest or penalties) imposed with respect
to such payment or with respect to any imputed income in connection with such
payment; and provided, further that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Corporation’s control of the contest shall be
limited to issues with respect to which a the Gross-Up Payment would be payable
hereunder and the Executive shall be entitled

10



--------------------------------------------------------------------------------



 




to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
          (d) Repayment. If, after the receipt by the Executive of a Gross-Up
Payment or an amount paid by the Corporation pursuant to Section 8(c), the
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Corporation’s complying with the requirements of
Section 8(c), if applicable,) promptly pay to the Corporation the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount paid by
the Corporation pursuant to Section 8(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Corporation does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then the Executive shall not be required to repay such amount to
the Corporation, but the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
          (e) Withholding. Notwithstanding any other provision of this
Section 8, the Corporation may, in its sole discretion, withhold and pay over to
the Internal Revenue Service or any other applicable taxing authority, for the
benefit of each Executive, all or any portion of any Gross-Up Payment.
          (f) Definitions: The following terms shall have the following meanings
for purposes of this Section 8.
          “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
          “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
          A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of an Executive, whether paid or payable pursuant to this Plan or
otherwise.
          The “Safe Harbor Amount” of an Executive means 2.99 times the
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code.

11



--------------------------------------------------------------------------------



 




          “Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.
     9. INDEMNIFICATION: If litigation is brought to enforce or interpret any
provision contained herein, the Corporation or applicable subsidiary, to the
extent permitted by applicable law and the Corporation’s or subsidiary’s
Articles of Incorporation, as the case may be, shall indemnify each Executive
who is a party thereto for his reasonable attorneys’ fees and disbursements
incurred in such litigation, regardless of the outcome thereof, and shall pay
interest on any money judgment obtained by the Executive calculated at the
Citibank, N.A. prime interest rate in effect from time to time from the date
that payment(s) to him should have been made under this Plan until the date the
payment(s) is made. Such attorneys’ fees and disbursements shall be paid
promptly as incurred by the Executive.
     10. PAYMENT OBLIGATIONS ABSOLUTE: Except as expressly provided in
Section 13 and 14, the Corporation’s or subsidiary’s obligation to pay the
Executive the benefits hereunder and to make the arrangements provided herein
shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counter-claim,
recoupment, defense or other right which the Corporation or any of its
subsidiaries may have against him or anyone else. All amounts paid or payable by
the Corporation or one of its subsidiaries hereunder shall be paid without
notice or demand. Each and every payment made hereunder by the Corporation or
subsidiary shall be final and the Corporation or subsidiary will not seek to
recover all or any part of such payment(s) from the Executive or from whosoever
may be entitled thereto, for any reason whatsoever. No Executive shall be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Plan, and the obtaining of any
such other employment shall in no event effect any reduction of the
Corporation’s or subsidiary’s obligations to make the payments and arrangements
required to be made under this Plan. The Corporation or applicable subsidiary
may at the discretion of the Chief Executive Officer of the Corporation enter
into an irrevocable, third-party guarantee or similar agreement with a bank or
other institution with respect to the benefits payable to an Executive
hereunder, which would provide for the unconditional payment of such benefits by
such third party upon presentment by an Executive of his Certificate (and on
such other conditions deemed necessary or desirable by the Corporation or such
subsidiary) at some

12



--------------------------------------------------------------------------------



 



specified time after termination of employment. Such third-party guarantor shall
have no liability for improper payment if it follows the instructions of the
Corporation or such subsidiary as provided in such Certificate and other
documents required to be presented under the agreement, unless the Corporation
or such subsidiary, in a written notice, has previously advised such third-party
guarantor of the determination by its Board of Directors of ineligibility of the
Executive in accordance with Section 15.
     11. CONTINUING OBLIGATIONS: It shall be a condition to the entitlement of
an Executive to any benefits under this Plan that he agree to retain in
confidence any confidential information known to him concerning the Corporation
and its subsidiaries and their respective businesses as long as such information
is not publicly disclosed, except as required by law.
     12. SUCCESSORS:
          (a) The benefits provided under this Plan are personal to the
Executives and without the prior written consent of the Corporation shall not be
assignable by any Executive otherwise than by will or the laws of descent and
distribution. This Plan shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.
          (b) This Plan shall inure to the benefit of and be binding upon the
Corporation and its successors and assigns.
          (c) The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. As used in this Plan, Corporation shall mean the
Corporation as hereinbefore defined and any other person or entity which assumes
or agrees to perform this Plan by operation of law, or otherwise.
          13. SEVERABILITY: Any provision in this Plan which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

13



--------------------------------------------------------------------------------



 



          14. OTHER PLANS AND AGREEMENTS: Notwithstanding any provision herein
to the contrary, in the event the Executive’s employment with the Corporation or
applicable subsidiary terminates and the Executive is entitled to receive
termination, separation or other like amounts from the Corporation or any of its
subsidiaries pursuant to any contract of employment, generally prevailing
separation pay policy, or other program of the Corporation or applicable
subsidiary, all such amounts shall be applied to and set off against the
Corporation’s or applicable subsidiary’s obligation set forth in Sections 7 and
8 of this Plan. Nothing in this Section 14 is intended to result in set-off of
pension benefits, supplemental executive retirement benefits, disability
benefits, retiree benefits or any other plan benefits not directly provided as
termination or separation benefits.
          15. AMENDMENT AND TERMINATION: This Plan may be amended or terminated
by action of the Board. This Plan shall terminate with respect to an Executive
if the Chief Executive Officer of the Corporation determines that the Executive
is no longer a key executive to be provided a severance agreement and so
notifies the Executive by certified mail at least thirty (30) days before
participation in this Plan shall cease. Notwithstanding the foregoing, no such
amendment, termination or determination may be made, (and if made, shall have no
effect during the period of thirty-six months following any Change of Control or
(ii) during any period of time when the Corporation has knowledge that any third
person has taken steps reasonably calculated to effect a Change of Control,
until such third person has abandoned or terminated his efforts to effect a
Change of Control as determined by the Board in good faith, but in its sole
discretion.
          16. GOVERNING LAW: This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Plan are not part of the
provisions hereof and shall have no force or effect.
          17. By acceptance of participation in this Plan, an Executive agrees
to give a minimum of four (4) weeks’ notice to the Corporation in the event of
his voluntary resignation.

14



--------------------------------------------------------------------------------



 



VIAD CORP
EXECUTIVE SEVERANCE PLAN (TIER II)
AMENDED AND RESTATED
AS OF NOVEMBER 30, 2006
     1. PURPOSE: To provide management continuity by inducing selected
Executives to remain in the employ of Viad Corp (the “Corporation”) or one of
its subsidiaries pending a possible Change of Control of the Corporation.
     2. OBJECTIVES: To ensure in the event of a possible Change of Control of
the Corporation, in addition to the Executive’s regular duties, that he may be
available to be called upon to assist in the objective assessment of such
situations, to advise management and the Board of Directors (the “Board”) of the
Corporation as to whether such proposals would be in the best interests of the
Corporation its subsidiaries and its shareholders, and to take such other
actions as management or the Board might determine reasonably appropriate and in
the best interests of the Corporation and its shareholders.
     3. PARTICIPATION: Participation in this Executive Severance Plan (Tier II)
(this “Plan”) will be limited to selected Executives (each referred to herein as
“Executive”) whose importance to the Corporation during such periods is deemed
to warrant good and valuable special consideration by the Chief Executive
Officer of the Corporation. Each such Executive’s participation shall be
evidenced by a certificate (“Certificate”) issued by the Corporation, each of
which is incorporated herein by reference as if set forth in its entirety. In
the event an Executive shall become ineligible hereunder, his Certificate shall
be surrendered promptly to the Corporation.
     4. DEFINITION OF CHANGE OF CONTROL: For purposes of this Plan, a “Change of
Control” shall mean any of the following events:
          (a) An acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either: (1) the then outstanding shares of
common stock of the Corporation (the “Outstanding Corporation Common Stock”) or
(2) the combined voting power of the then Outstanding Voting Securities of the
Corporation entitled to vote generally in the election of Directors (the
“Outstanding Corporation Voting Securities”); excluding, however, the following:
(A) any acquisition directly

15



--------------------------------------------------------------------------------



 




from the Corporation or any entity controlled by the Corporation other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Corporation or
any entity controlled by the Corporation, (B) any acquisition by the Corporation
or any entity controlled by the Corporation, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
any entity controlled by the Corporation or (D) any acquisition pursuant to a
transaction which complies with clauses (1), (2) and (3) of Section 4(c); or
          (b) A change in the composition of the Board such that the individuals
who, as of the effective date of the Plan, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this section 4(b), that any individual who becomes a member of the Board
subsequent to the effective date of the Plan, whose election or nomination for
election by the Corporation’s shareholders was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board, or
          (c) Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the
Corporation (a “Corporate Transaction”) excluding, however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Corporate Transaction (the “Prior Shareholders”)
beneficially own, directly or indirectly, more than 60% of, respectively, the
outstanding shares of Common Stock and the combined voting power of the then
Outstanding Voting Securities entitled to vote generally in the election of
Directors, as the case may be, of the Corporation or other entity resulting from
such Corporate Transaction (including, without limitation, a corporation or
other entity which as a result of such transaction owns the Corporation or all
or

16



--------------------------------------------------------------------------------



 




substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(2) no Person (other than the Corporation or any entity controlled by the
Corporation, any employee benefit plan (or related trust) of the Corporation or
any entity controlled by the Corporation or such corporation or other entity
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of Common Stock
of the Corporation or other entity resulting from such Corporate Transaction or
the combined voting power of the Outstanding Voting Securities of such
Corporation or other entity entitled to vote generally in the election of
Directors except to the extent that such ownership existed prior to the
Corporate Transaction and (3) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the Board of
Directors of the Corporation resulting from such Corporate Transaction; and
further excluding any disposition of all or substantially all of the assets of
the Corporation pursuant to a spin-off, split-up or similar transaction (a
“Spin-off”) if, immediately following the Spin-off, the Prior Shareholders
beneficially own, directly or indirectly, more than 80% of the outstanding
shares of Common Stock and the combined voting power of the then Outstanding
Voting Securities entitled to vote generally in the election of directors of
both entities resulting from such transaction, in substantially the same
proportions as their ownership, immediately prior to such transaction, of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities; provided, that if another Corporate Transaction involving the
Corporation occurs in connection with or following a Spin-off, such Corporate
Transaction shall be analyzed separately for purposes of determining whether a
Change of Control has occurred;
          (d) The approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
     5. DEFINITIONS:
          (a) For purposes of this Plan, “Cause” with respect to an Executive
shall mean:
                     (i) The willful and continued failure of the Executive to
perform substantially the Executive’s duties with the Corporation or one of its
affiliates (other than any such failure resulting from incapacity

17



--------------------------------------------------------------------------------



 




due to physical or mental illness), after a written demand for substantial
performance improvement is delivered to the Executive by the Board or the Chief
Executive Officer of the Corporation which specifically identifies the manner in
which the Board or Chief Executive Officer believes that the Executive has not
substantially performed the Executive’s duties, or
                     (ii) The willful engaging by the Executive in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Corporation. For purposes of this Section 5(a), no act or failure to act, on
the part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Corporation. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Corporation or based upon the
advice of counsel for the Corporation shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Corporation. The cessation of employment of the Executive shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board (excluding the
Executive if he is a member of the Board) at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to the Executive and
the Executive is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good-faith opinion of the Board, the Executive
is guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.
          (b) For purposes of the Plan, “Good Reason” with respect to an
Executive shall mean:
                     (i) The assignment to the Executive of any duties
inconsistent in any respect with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities immediately prior to the Change of Control, or any other action
by the Corporation or any of its subsidiaries which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Corporation or the applicable subsidiary promptly after
receipt of notice thereof given by the Executive;

18



--------------------------------------------------------------------------------



 



                     (ii) Any reduction of the Executive’s base salary, annual
bonus, incentive opportunities, retirement benefits, welfare or fringe benefits
below the highest level enjoyed by the Executive during the 120-day period prior
to the Change of Control;
                     (iii) The Corporation’s or one of its subsidiaries
requiring the Executive to be based at any office or location other than that at
which he was based immediately prior to the Change of Control or the
Corporation’s or one of its subsidiaries requiring the Executive to travel to a
substantially greater extent than required immediately prior to the Change of
Control;
                     (iv) Any purported termination by the Corporation or one of
its subsidiaries of the Executive’s employment otherwise than as expressly
permitted by this Plan; or
                     (v) Any failure by the Corporation to comply with and
satisfy Section 11(c) of this Plan.
For purposes of this Plan, any good faith determination of “Good Reason” made by
an Executive shall be conclusive with respect to that Executive.
     6. ELIGIBILITY FOR BENEFITS: Benefits as described in Section 7 shall be
provided in the event the Executive’s employment with the Corporation or any of
its subsidiaries is terminated:
          (a) Involuntarily by the Corporation or the applicable subsidiaries
without Cause (a “Without Cause Termination”); or
          (b) By the Executive for Good Reason (a “Good Reason Termination”)
provided that such termination occurs within eighteen months after a Change of
Control; and provided, further, that in no event shall a termination as a
consequence of an Executive’s death, disability, or Retirement (as defined in
the next sentence) entitle the Executive to benefits under this Plan.
“Retirement” shall mean the Executive’s voluntary retirement at or after his
normal retirement date under the Corporation’s or a subsidiary’s retirement plan
or, if the Executive does not participate in any such plan that provides for a
normal retirement date, at or after age 65.
     7. BENEFIT ENTITLEMENTS:
          (a) Lump Sum Payment: On or before the Executive’s last day of
employment with the Corporation or any of its subsidiaries, the Corporation or
the applicable subsidiary will pay to the Executive as

19



--------------------------------------------------------------------------------



 




compensation for services rendered a lump sum cash amount (subject to any
applicable payroll or other taxes required to be withheld) equal to (i) two
times the sum of (x) Executive’s highest annual salary fixed during the period
Executive was an employee of the Corporation or any of its subsidiaries, plus
(y) the target bonus under the Corporation’s Management Incentive Plan for the
fiscal year in which the Change of Control occurs.
          (b) Employee Plans: The Executive’s participation in life, accident,
health, compensation deferral, automobile, club membership, and financial
counseling plans of the Corporation, or the applicable subsidiary, if any,
provided to the Executive immediately prior to the Change of Control or his
termination, shall be continued, or equivalent benefits provided, by the
Corporation or the applicable subsidiary at no direct cost or tax cost to the
Executive in excess of the costs that would be imposed on the Executive if he
remained an employee for a period (the “Severance Period”) of two years times a
fraction, the numerator of which is 24 minus the number of full months from the
date of the Change of Control through the last day of the Executive’s
employment, and the denominator of which is 24. The Executive’s participation in
any applicable qualified or nonqualified retirement and/or pension plans and any
deferred compensation or bonus plan of the Corporation or any of its
subsidiaries, if any, shall continue only through the last day of employment.
Any terminating distributions and/or vested rights under such plans shall be
governed by the terms of the respective plans. For purposes of determining the
eligibility of the Executive for any post-retirement life and health benefits,
the Executive shall be treated as having attained an additional two years of age
and service credit, in each case as of the last day of the Executive’s
employment.
          (c) Special Retirement Benefits: If the Executive is, immediately
prior to his termination of employment, an active participant accruing benefits
under any qualified and/or nonqualified defined benefit retirement plans
(collectively, the “Retirement Plans”), then the Executive or his beneficiaries
shall be paid Special Retirement Benefits as and when the Executive or such
beneficiaries become entitled to receive benefits under the Retirement Plans (as
defined below), equal to the excess of (i) the retirement benefits that would be
payable to the Executive or his beneficiaries under the Retirement Plans if the
Executive’s employment had continued during the Severance Period, all of his
accrued benefits under the Retirement Plans (including those attributable to the
Severance Period) were fully vested, and his final average compensation is equal
to the Deemed Final Average

20



--------------------------------------------------------------------------------



 




Compensation, as defined below, over (ii) the total qualified and unqualified
benefits actually payable to the Executive or his beneficiaries under the
Retirement Plan. The “Deemed Final Average Compensation” means the Executive’s
final average compensation computed in accordance with the Retirement Plans,
except that the amount specified in Section 7(a) shall be considered as having
been paid to the Executive as “compensation” in equal monthly installments
during the Severance Period. All Special Retirement Benefits shall be unfunded
and payable solely from the general assets of the Corporation or its appropriate
subsidiary, and are not intended to meet the qualification requirements of
Section 401 of the Internal Revenue Code. The amount of the Special Retirement
Benefits shall be determined using actuarial assumptions no less favorable to
the Executive than those used in the qualified Retirement Plan immediately prior
to the Change of Control.
          (d) Outplacement: The Executive shall be provided with outplacement
benefits in accordance with those offered to Executives immediately prior to the
Change of Control.
          (e) Minimum Benefit Entitlement: Notwithstanding anything to the
contrary in this Section 7, and except as provided in Section 8(a), in no event
shall an Executive’s severance benefit under this Plan be less than the benefits
(if any) such Executive would have received in accordance with the severance
policy of the Corporation or applicable subsidiary in effect immediately prior
to the Change of Control.
     8. TAXES: (a) Anything in this Plan to the contrary notwithstanding, and
except as set forth below, in the event it shall be determined that any of an
Executive’s Payment(s) would be subject to the Excise Tax, then the Executive
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by the Executive of all taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon such Executive’s Payments. Notwithstanding
the foregoing provisions of this Section 8(a), if it shall be determined that
the Executive is entitled to the Gross-Up Payment, but that the Parachute Value
of all Payments does not exceed 110% of the Executive’s Safe Harbor Amount, then
no Gross-Up Payment shall be made to the Executive and the amounts payable under
this Plan shall be reduced so that the Parachute Value of all of such
Executive’s Payments, in the aggregate, equals the Executive’s Safe Harbor
Amount. The reduction of the amounts payable hereunder, if applicable, shall be
made by first reducing the Executive’s

21



--------------------------------------------------------------------------------



 



Payments under Section 7(a), unless an alternative method of reduction is
elected by the Executive, and in any event shall be made in such a manner as to
maximize the Value of all Payments actually made to the Executive. For purposes
of reducing the Payments to the Safe Harbor Amount, only amounts payable under
this Plan (and no other Payments) shall be reduced. If the reduction of the
amounts payable under this Plan would not result in a reduction of the Parachute
Value of all Payments to the Executive’s Safe Harbor Amount, no amounts payable
to such Executive under this Plan shall be reduced pursuant to this Section 8(a)
and the Gross-Up Payment shall be made to the Executive. The Corporation’s
obligation to make Gross-Up Payments under this Section 8 shall not be
conditioned upon the Executive’s termination of employment.
          (b) Determination By Accountant. Subject to the provisions of
Section 8(c)ii, all determinations required to be made under this Section 8,
including whether and when a Gross-Up Payment to any Executive is required, the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by the Corporation’s auditor or another
nationally recognized accounting firm appointed by the Corporation (the
“Accounting Firm”). In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Executive may appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). The Accounting Firm shall
provide detailed supporting calculations both to the Corporation and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment or such earlier time as is requested by the
Corporation. All fees and expenses of the Accounting Firm shall be borne solely
by the Corporation. Any Gross-Up Payment, as determined pursuant to this
Section 8, shall be paid by the Corporation to the applicable Executive within
five days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Corporation and
the applicable Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder it is possible that Gross-Up Payments that will not
have been made by the Corporation should have been made (the “Underpayment”),
consistent with the calculations required to be made hereunder. In the event the
Corporation exhausts its remedies pursuant to Section 8(c) and the Executive
thereafter is required to make a payment of any

22



--------------------------------------------------------------------------------



 




Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Corporation to or for the benefit of the Executive.
          (c) Notification Required. The Executive shall notify the Corporation
in writing of any claim by the Internal Revenue Service that, if successful,
would require the payment by the Corporation of the Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than 10 business
days after the Executive is informed in writing of such claim. The Executive
shall apprise the Corporation of the nature of such claim and the date on which
such claim is requested to be paid. The Executive shall not pay such claim prior
to the expiration of the 30-day period following the date on which the Executive
gives such notice to the Corporation (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Corporation
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall:
                     (i) Give the Corporation any information reasonably
requested by the Corporation relating to such claim,
                     (ii) Take such action in connection with contesting such
claim as the Corporation shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Corporation,
                     (iii) Cooperate with the Corporation in good faith in order
to effectively contest such claim, and
                     (iv) Permit the Corporation to participate in any
proceedings relating to such claim; provided, however, that the Corporation
shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold the Executive harmless, on an after-tax basis, for any Excise
Tax or income tax, (including interest and penalties) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 8(c)ii, the Corporation shall control all
proceedings taken in connection with such contest and, at its sole discretion,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the applicable taxing authority in

23



--------------------------------------------------------------------------------



 




respect of such claim and may, at its sole discretion, either direct the
Executive to pay the tax claimed and sue for a refund, or contest the claim in
any permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Corporation shall
determine; provided, however, that if the Corporation directs the Executive to
pay such claim and sue for a refund, the Corporation shall pay the amount of
such payment to the Executive, and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax, (including
interest or penalties) imposed with respect to such payment or with respect to
any imputed income in connection with such payment; and provided, further that
any extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Corporation’s control of the contest shall be limited to issues with respect to
which a the Gross-Up Payment would be payable hereunder and the Executive shall
be entitled to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.
          (d) Repayment. If, after the receipt by the Executive of a Gross-Up
Payment or an amount paid by the Corporation pursuant to Section 8(c), the
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Corporation’s complying with the requirements of
Section 8(c), if applicable,) promptly pay to the Corporation the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount paid by
the Corporation pursuant to Section 8(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Corporation does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then the Executive shall not be required to repay such amount to
the Corporation, but the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

24



--------------------------------------------------------------------------------



 



          (e) Withholding. Notwithstanding any other provision of this
Section 8, the Corporation may, in its sole discretion, withhold and pay over to
the Internal Revenue Service or any other applicable taxing authority, for the
benefit of each Executive, all or any portion of any Gross-Up Payment.
          (f) Definitions: The following terms shall have the following meanings
for purposes of this Section 8.
          “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
          “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
          A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of an Executive, whether paid or payable pursuant to this Plan or
otherwise.
          The “Safe Harbor Amount” of an Executive means 2.99 times the
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code.
          “Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.
     9. INDEMNIFICATION: If litigation is brought to enforce or interpret any
provision contained herein, the Corporation or applicable subsidiary, to the
extent permitted by applicable law and the Corporation’s or subsidiary’s
Articles of Incorporation, as the case may be, shall indemnify each Executive
who is a party thereto for his reasonable attorneys’ fees and disbursements
incurred in such litigation, regardless of the outcome thereof, and shall pay
interest on any money judgment obtained by the Executive calculated at the
Citibank, N.A. prime interest rate in effect from time to time from the date
that payment(s) to him should have been made under this Plan until the date the
payment(s) is made. Such attorneys’ fees and disbursements shall be paid
promptly as incurred by the Executive.
     10. PAYMENT OBLIGATIONS ABSOLUTE: Except as expressly provided in
Section 13 and 14, the Corporation’s or subsidiary’s obligation to pay the
Executive the benefits hereunder and to make the arrangements provided herein
shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counter-claim,
recoupment, defense or other right which the Corporation

25



--------------------------------------------------------------------------------



 



or any of its subsidiaries may have against him or anyone else. All amounts paid
or payable by the Corporation or one of its subsidiaries hereunder shall be paid
without notice or demand. Each and every payment made hereunder by the
Corporation or subsidiary shall be final and the Corporation or subsidiary will
not seek to recover all or any part of such payment(s) from the Executive or
from whosoever may be entitled thereto, for any reason whatsoever. No Executive
shall be obligated to seek other employment in mitigation of the amounts payable
or arrangements made under any provision of this Plan, and the obtaining of any
such other employment shall in no event effect any reduction of the
Corporation’s or subsidiary’s obligations to make the payments and arrangements
required to be made under this Plan. The Corporation or applicable subsidiary
may at the discretion of the Chief Executive Officer of the Corporation enter
into an irrevocable, third-party guarantee or similar agreement with a bank or
other institution with respect to the benefits payable to an Executive
hereunder, which would provide for the unconditional payment of such benefits by
such third party upon presentment by an Executive of his Certificate (and on
such other conditions deemed necessary or desirable by the Corporation or such
subsidiary) at some specified time after termination of employment. Such
third-party guarantor shall have no liability for improper payment if it follows
the instructions of the Corporation or such subsidiary as provided in such
Certificate and other documents required to be presented under the agreement,
unless the Corporation or such subsidiary, in a written notice, has previously
advised such third-party guarantor of the determination by its Board of
Directors of ineligibility of the Executive in accordance with Section 15.
     11. CONTINUING OBLIGATIONS: It shall be a condition to the entitlement of
an Executive to any benefits under this Plan that he agree to retain in
confidence any confidential information known to him concerning the Corporation
and its subsidiaries and their respective businesses as long as such information
is not publicly disclosed, except as required by law.
     12. SUCCESSORS:
          (a) The benefits provided under this Plan are personal to the
Executives and without the prior written consent of the Corporation shall not be
assignable by any Executive otherwise than by will or the laws of

26



--------------------------------------------------------------------------------



 




descent and distribution. This Plan shall inure to the benefit of and be
enforceable by the Executive’s legal representatives.
          (b) This Plan shall inure to the benefit of and be binding upon the
Corporation and its successors and assigns.
          (c) The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. As used in this Plan, Corporation shall mean the
Corporation as hereinbefore defined and any other person or entity which assumes
or agrees to perform this Plan by operation of law, or otherwise.
     13. SEVERABILITY: Any provision in this Plan which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     14. OTHER PLANS AND AGREEMENTS: Notwithstanding any provision herein to the
contrary, in the event the Executive’s employment with the Corporation or
applicable subsidiary terminates and the Executive is entitled to receive
termination, separation or other like amounts from the Corporation or any of its
subsidiaries pursuant to any contract of employment, generally prevailing
separation pay policy, or other program of the Corporation or applicable
subsidiary, all such amounts shall be applied to and set off against the
Corporation’s or applicable subsidiary’s obligation set forth in Section 7 of
this Plan. Nothing in this Section 14 is intended to result in set-off of
pension benefits, supplemental executive retirement benefits, disability
benefits, retiree benefits or any other plan benefits not directly provided as
termination or separation benefits.
     15. AMENDMENT AND TERMINATION: This Plan may be amended or terminated by
action of the Board. This Plan shall terminate with respect to an Executive if
the Chief Executive Officer of the Corporation determines that the Executive is
no longer a key executive to be provided a severance agreement and so notifies
the Executive by certified mail at least thirty (30) days before participation
in this Plan shall cease. Notwithstanding

27



--------------------------------------------------------------------------------



 



the foregoing, no such amendment, termination or determination may be made, (and
if made, shall have no effect) (i) during the period of thirty-six months
following any Change of Control or (ii) during any period of time when the
Corporation has knowledge that any third person has taken steps reasonably
calculated to effect a Change of Control, until such third person has abandoned
or terminated his efforts to effect a Change of Control as determined by the
Board in good faith, but in its sole discretion.
     16. GOVERNING LAW: This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Plan are not part of the
provisions hereof and shall have no force or effect.
     17. ACCEPTANCE: By acceptance of participation in this Plan, an Executive
agrees to give a minimum of four (4) weeks’ notice to the Corporation or any of
its subsidiaries in the event of his voluntary resignation.

28